DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1- 7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8 - 24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 24, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimers filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,550061 and U.S. Patent 10,926,247 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Response to Amendment
The amendment to claims 2 and 9, submitted July 6, 2022 is acknowledged and entered. 
The amendment to the Specification, submitted July 6, 2022 is acknowledged and entered
Response to Arguments
Applicant’s arguments, see page 10, filed July 6, 2022, with respect to the rejection of claim 2 under 35 USC 112(d) have been fully considered and are persuasive in view of the clam amendment and arguments presented.  The rejection of claim 2 under 35 USC 112(d) has been withdrawn. 
Applicant’s arguments, see pages 10 - 11, filed July 6, 2022, with respect to the rejection of claims 1-7, 25, 27, 29 and 33 – 35 on the ground of non-statutory double patenting as being unpatentable over claims 1 – 9, 12, 14, 18 and 20 – 24 of U.S. Patent 10,550,061 have been fully considered and are persuasive in view of the acceptance of the terminal disclaimer.  The rejection of claims 1-7, 25, 27, 29 and 33 – 35 on the ground of non-statutory double patenting as being unpatentable over claims 1 – 9, 12, 14, 18 and 20 – 24 of U.S. Patent 10,550,061 has been withdrawn. 
Applicant’s arguments, see pages 10 - 11, filed July 6, 2022, with respect to the rejection of claims 1-7, 25 and 27 – 35 on the ground of non-statutory double patenting as being unpatentable over claims 1 – 8, 20 – 28 and 30 - 32 of U.S. Patent 10,926,247 have been fully considered and are persuasive in view of the acceptance of the terminal disclaimer.  The rejection of claims 1-7, 25 and 27 – 35 on the ground of non-statutory double patenting as being unpatentable over claims 1 – 8, 20 – 28 and 30 - 32 of U.S. Patent 10,926,247 has been withdrawn. 
Allowable Subject Matter
Claims 1 – 25 and 27 – 35 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggest a motivation for the catalyst system for forming α,β-unsaturated carboxylic acid or a salt thereof as set out in the instant claims.
Further, none of the prior art of record teaches or suggest a motivation for the process for forming α,β-unsaturated carboxylic acid or a salt thereof as set out in the instant claims 8 – 24. 
Limbach et al. (WO 2015/1 73296) is the closest prior art. However, the polyphenoxide resin of Limbach, by definition, excludes the sulfur oxoacid anion-substituted polyaromatic resin or the phosphorus oxoacid anion-substituted polyaromatic resin if the instantly claimed process.   Also, the polyphenoxide resin of Limbach excludes the oxoacid anion substituted styrene-based polymer of copolymer comprised of a sulfonated, a phosphonated, a sulfonated, a thiosulfonated or a thiosulfinated styrene polymer or styrene-divinylarene copolymer of claim 25.  Additionally, the polyaromatic resins of the instantly clamed invention do not form part of a groups of possible solutions which the person of ordinary skill in the art, starting from Limbach would have considered as suitable alternatives heterogeneous bases.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622